Title: From Thomas Jefferson to J. P. G. Muhlenberg, 13 March 1781
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
Richmond March 13th 1781

The Marquis Fayette having desired a number of waggons and Saddle Horses and Colo. Pickering fixing the number of the former at 130 and of the latter at 50, We authorized the Continental Quartermaster to procure them. Lest he should fail however the State Quarter master is ordered to get as many as he can and to send them to be kept at your Camp under some careful person to be appointed by himself till the arrival of the Marquis. I am to beg the favor of you to aid him with your authority so far as necessary for foraging and safe keeping the Horses. I am &c, &c,

T. J.

